

CIMAREX ENERGY CO.
1700 Lincoln Street, Suite 3700
Denver, Colorado 80203-4553










NOTICE OF GRANT OF RESTRICTED STOCK
AND AWARD AGREEMENT












Restricted Stock Holder: <first_name> <last_name>


Date of Grant: <award_date>


Number of Shares of Restricted Stock: <shares_awarded>


Restriction Period Ends: <vest_schedule_description>    
















By accepting this agreement online, you and Cimarex Energy Co. (the “Company”)
agree that the Restricted Stock is granted under and governed by the terms and
conditions of the Company’s 2019 Equity Incentive Plan (the “Plan”) and the
Award Agreement (the “Agreement”), both of which are attached and made a part of
this document. In the event of a conflict between the terms and conditions of
the Plan and the terms and conditions of this Agreement, the terms and
conditions of the Plan will prevail.


CIMAREX 2019 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD NOTICE OF GRANT AND AWARD AGREEMENT    Page 1 of 4 Pages



--------------------------------------------------------------------------------




AWARD AGREEMENT


1.    Grant of Restricted Stock. The Company grants you Shares of Restricted
Stock as set forth in the foregoing Notice of Grant. The Shares of Restricted
Stock may be evidenced in the manner the Company deems appropriate, including,
without limitation, a book-entry registration or issuance of a stock certificate
or certificates.


2.    Restrictions on Transfer. You shall not sell, assign, transfer by gift or
otherwise, pledge, hypothecate, or otherwise dispose of, by operation of law or
otherwise, any of the Shares prior to the end of the Restriction Period or as
otherwise permitted by this Agreement or the terms of the Plan.


3.    Termination of Employment.


(a)    Death or Disability. If your employment with the Company terminates on
account of death or Disability prior to the end of the Restriction Period, the
Restricted Stock will be fully vested and payable as of the date of such death
or disability.


(b)    Other Terminations. If your employment with the Company terminates prior
to the end of the Restriction Period for any reason other than death or
Disability, whether or not your termination is voluntary or involuntary, your
unvested Restricted Stock will be forfeited, and you shall immediately transfer
and assign to the Company, without any consideration, all unvested Restricted
Stock, and you shall not exercise any of the privileges or rights of a
stockholder with respect to the Restricted Stock.


4.    Change in Control. Upon the occurrence of a Change in Control, the
Restricted Stock will be fully vested and freely transferable, except that you
shall not make any sale or transfer that would conflict with or violate any of
the provisions of the Securities Act of 1933 or applicable state securities laws
or the Company’s insider trading policy. The Committee may also provide for the
assumption or substitution of the Restricted Stock by the surviving entity on
terms comparable to the terms of this Agreement and may make any other provision
for the Restricted Stock as the Committee, in its sole discretion, deems
appropriate.


5.    Removal of Restrictions. Upon the expiration of the Restriction Period,
the Company shall deliver Shares to you. The Company may elect to electronically
deliver the Shares to your account at a brokerage firm selected by the Company.


6.    Withholding Taxes. Unless you make other arrangements with the Company,
the Company will withhold a number of Shares having a Fair Market Value (as
defined in the Plan) on the date of payment equal to the minimum statutory total
tax which could be withheld on the transaction. You may also make arrangements
with the Company to pay the amount of taxes required by law or to deliver to the
Company previously owned Shares having a Fair Market Value on the date of
payment equal to the minimum statutory total tax. In no event will any form of
payment made by you be permitted if it would result in an accounting charge with
respect to Shares delivered to pay such taxes, unless otherwise approved by the
Committee.


7.    Effect of Prohibited Transfer. If any transfer of Shares of Restricted
Stock is made or attempted to be made contrary to the terms of this Agreement,
the Company will have the right to acquire, without the payment of any
consideration, such Shares from you or your transferee, at any time before or
after a prohibited transfer. In addition to any other legal or equitable
remedies it may have, the Company may enforce its rights to specific performance
to the extent permitted by law and may exercise such other


CIMAREX 2019 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD NOTICE OF GRANT AND AWARD AGREEMENT    Page 2 of 4 Pages



--------------------------------------------------------------------------------




equitable remedies then available to it. The Company may refuse for any purpose
to recognize any transferee who receives Shares contrary to the provisions of
this Agreement as a stockholder and may retain and/or recover all dividends on
such Shares that were paid or payable subsequent to the date on which the
prohibited transfer was made or attempted.
8.    Adjustments to the Stock. During the Restriction Period, the Plan provides
for certain adjustments to the number of Shares in connection with a
reorganization or other changes to the Company’s common stock.


9.    Rights as a Stockholder. During the Restriction Period, you will have the
right to receive dividends and to vote the Shares of Restricted Stock. If any
dividends or distributions are paid in Shares of Common Stock, all of these
Shares will be subject to the same restrictions on transferability as the Shares
of Restricted Stock with respect to which they were paid.
10.    Miscellaneous.


(a)    Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and shall be delivered electronically, personally
or mailed (U.S. Mail) by the Company to you at your then current address as
maintained by the Company or such other address as you may advise the Company in
writing. Any such notice shall be deemed to have been given as of the second day
after deposit in the United States mails, postage prepaid, properly addressed as
set forth in this paragraph, in the case of a mailed notice, or as of the date
delivered in the case of electronic or personal delivery.


(b)    Amendment. Except as provided herein or in the Plan, this Agreement may
not be amended or otherwise modified unless evidenced in writing and signed by
the Company and you.


(c)    Defined Terms. Capitalized terms have the meaning set forth in the Plan
or herein, as the case may be.


(d)    Construction; Severability. The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, and each other provision of this
Agreement shall be severable and enforceable to the extent permitted by law.


(e)    Waiver. Any provision contained in this Agreement may be waived, either
generally or in any particular instance, by the Committee appointed under the
Plan, but only to the extent permitted under the Plan.


(f)    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and you and their respective heirs, executors,
administrators, legal representatives, successors and assigns.


(g)    No Right to Continued Employment. Nothing contained in this Agreement or
the Plan shall be construed as giving you any right to remain employed by (or
provide other service to) the Company, any Subsidiary or any Affiliated Entity.
The Company reserves the right to terminate your employment (or other service)
at any time.




CIMAREX 2019 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD NOTICE OF GRANT AND AWARD AGREEMENT    Page 3 of 4 Pages



--------------------------------------------------------------------------------




(h)     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.


Attachments:


These documents constitute part of a prospectus covering securities that have
been registered under the Securities Act of 1933.


Cimarex Energy Co. 2019 Equity Incentive Plan
Summary of the Cimarex Energy Co. 2019 Equity Incentive Plan
Form 10-K and other periodic reports [SEC Filings]




[REST OF THE PAGE IS LEFT BLANK INTENTIONALLY]


CIMAREX 2019 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD NOTICE OF GRANT AND AWARD AGREEMENT    Page 4 of 4 Pages

